DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 3/9/2022 is acknowledged. Claims 5-15 are withdrawn from examination. Because Applicant did not traverse the restriction requirement, it is hereby deemed proper and made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear which of the sintered metallic material or the one magnetic portion is characterized by open-ended oriented porosities. For purposes of examination, the former is presumed.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the 
Claims 2-3 are indefinite by virtue of dependence from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plunk et al. (“Iron foams created by directional freeze casting of iron oxide, reduction and sintering”).
Regarding claims 1 and 4, Plunk teaches a sintered iron material having a lamellar structure (p. 113, ¶ 1-4). Since the material is made from iron, it is a ferromagnetic material. Plunk also teaches the pore width dimension ranges from 37 to 49 µm (p. 113, ¶ 5), and micrographs of the iron foam show a relatively uniform distribution of pores (see Fig. 1) which would lead to a similarly uniform density.
Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Röthlisberger (“Synthesis, structure and mechanical properties of ice-templated tungsten foams”).
Regarding claims 1 and 4, Röthlisberger teaches a sintered tungsten foam that is prepared by directional freeze casting (p. 754, II.), thus resulting in a foam with a lamellar structure (p. 760, IV.A.). As can be seen from Figs. 4 and 5, the width of the pore channels in Röthlisberger is about 10 µm. Röthlisberger also teaches that particle concentration is constant within the foam (p. 760, IV.A.), which implies the density of the foam should also be constant throughout. The sintered tungsten foam also contains 0.5%wt nickel (p. 754, II.), which is a ferromagnetic material.
Regarding claim 2, Röthlisberger teaches the total porosity of the foam is at least 50% (see Table 1). Therefore, the volume percentage of the foam that is ferromagnetic (i.e., Ni) and the non-magnetic portion (i.e., W) are both less than 50%.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Park et al. (US 2017/0021416).
Regarding claims 1 and 4, Park teaches an example of a cobalt foam having regularly distributed lamellar structured pores on the order several tens of microns (¶ 63, Fig. 6). Cobalt is a ferromagnetic material. As the pores are regularly distributed, the density of the foam is presumed to be substantially constant, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 2, Park teaches the slurry used to make the cobalt foam contains 7 vol% cobalt oxide (¶ 61). After reduction and sintering, cobalt oxide is also formed on the surface of the resulting metal cobalt foam, which is the non-magnetic .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0021416).
Regarding claims 1 and 4, Park teaches a three-dimensional metal foam made from metals including iron, cobalt and nickel (¶ 13). The foam is sintered (¶ 10) and has pores ranging in size from several nanometers to several hundred microns (¶ 40). This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. Park also teaches an example of a cobalt foam having regularly distributed lamellar structured pores on the order several tens of microns (¶ 63, Fig. 6). Cobalt is a ferromagnetic material.
Regarding claim 2, Park teaches the slurry used to make the cobalt foam contains 7 vol% cobalt oxide (¶ 61). After reduction and sintering, cobalt oxide is formed on the surface of the resulting metal cobalt foam, which is the non-magnetic portion. The vol% of both the metal cobalt and the cobalt oxide portion is necessarily less than about 7 vol%, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 3, Park teaches the foam may be made from more than one metal, and includes titanium and magnesium as other possible metals (¶ 13). Such an additional metal constitutes a non-magnetic portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784